          Case 1:20-cv-03109-RDM Document 13 Filed 10/29/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS                         Z*210C129 PH 3:57
                                    AUSTIN DIVISION

 LARRY KLAYMAN,                                      §
             PLAINTIFF,                              §
                                                     §
 V.                                                  §
                                                     §    CAUSE NO. 1:20-CV-1014-LY
 JULIA PORTER, HAMILTON FOX III,                     §
 AND LAWRENCE BLOOM,                                 §
               DEFENDANTS.                           §

                                                 ORDER

        Before the court in the above-styled and numbered cause is Defendants Julia Porter,

Hamilton Fox, and Lawrence Bloom's Motion to Transfer and Memorandum in Support Thereof

filed October 20, 2020 (Doe. #4). Plaintiff Larry Klayman's response was due October 27, 2020.

See   Loc. R. W.D. Tex. CV-7(e)(2) (requiring party opposed to motion to respond within seven

days of service of nondispositive). Although Klayman's opposition to the motion is noted in the

motion's certificate of conference, to date no response has been filed.

        Porter, Fox, and Bloom are all officials of the District of Columbia Bar's Office of

Disciplinary Counsel and reside, are employed in, or maintain an office in the District of Columbia.

"For the convenience of parties and witnesses, in the interest ofjustice, a district court may transfer

any civil action to any other district or division where it might have been brought." 28 U.S.C.        §


1404(a). The court must first address "whether the judicial district to which transfer is sought

qualifies under the applicable venue statutes as ajudicial district where the civil action 'might have

been brought."    In re Horseshoe   Entm   't,   337 F.3d 429, 433 (5th Cir. 2003). Conduct Klayman

complains of occurred in the District of Columbia, where venue is proper. 28 U.S.C.      §   139 l(b)(2).
          Case 1:20-cv-03109-RDM Document 13 Filed 10/29/20 Page 2 of 2



        In the context of Title 28 United States Code Section 1404(a), "good cause" requires

"clearly demonstrat[ing] that a transfer is 'for the convenience of parties and witnesses, in the

interest of justice." In   re Volkswagen of Am.,    Inc.,545 F.3d 304, 315 (5th Cir. 2008). The court

agrees with Porter, Fox, and Bloom that the private and public interests in this case weigh heavily

in favor of transfer to the District of Columbia.   See Id.   Porter, Fox, and Bloom have no connection

to Texas. The conduct that Klayman complains of involves a letter which Porter, Fox, and Bloom

send in the ordinary course to every jurisdiction in which a suspended lawyer is admitted. All

parties either reside or maintain offices in the District of Columbia. Klayman has not identified

any non-party witnesses located in the Western District of Texas. Further, transfer of this case to

the District of Columbia would provide for the least costly means of conducting discovery.

        There is no concern of delay in this matter due to transfer. Cf       Peteet   v.   Dow   Chem. Co.,

868 F.2d 1428, 1436 (5th Cir. 1989) (holding that transfer may be inappropriate when it would

cause "yet another delay in this protracted litigation."). Here, the motion was filed by Porter, Fox,

and Bloom before their time to respond to the complaint has passed, and as such, there is no

concern about protracted litigation.

        Having carefully considered the motion, record, and applicable law, the court finds that

good cause exists to transfer this case to the District of Columbia and concludes that the motion

should be granted. Accordingly,

        IT IS   ORDERED that Porter, Fox, and Bloom's motion to transfer is GRANTED. This
case is hereby TRANSFERRED to the United States District Court for the District of Columbia.

        SIGNED this                  day of October, 2020.




                                                     ITED STAT         DIST    CT JUDGE
